DETAILED ACTION
1.	REASONS FOR ALLOWANCE:
	Claims 1-14 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claims 1-4 and 8-14 are allowable because Su et al (Pub. No.: US 2018/0375604) and Calderon et al (Pub. No.: US 2012/0269511 cited by applicant), takes alone or in combination, fails to teach mapping client signals comprising Lower Order, LO, Optical Data Units, LO ODUk, into Optical Data Tributary Units, ODTU, each requiring a number of Tributary Slots, TS, of an aggregate OPU_N payload area having a size corresponding to the available aggregated OPU payload areas of Nx independent Higher Order, HO, Optical Data Units, HO ODUk, to be transported; multiplexing the Optical Data Tributary Units, ODTU, into the aggregate OPU_N payload area; mapping the Tributary Slots, TS, of the aggregate OPU_N payload area into Tributary Slots, TS, provided by the OPU payload areas of the Nx independent Higher Order, HO, Optical Data Units, HO ODUk, according to a predefined mapping rule, MR; and further multiplexing 
Claims 5-7 are allowable because Su et al (Pub. No.: US 2018/0375604) and Calderon et al (Pub. No.: US 2012/0269511 cited by applicant), takes alone or in combination, fails to teach extracting OPU payload areas of Nx independent Optical Data Units, ODUk; deskewing the extracted OPU payload areas of the Nx independent Optical Data Units, ODUk, to compensate differential transport delays; demapping of Tributary Slots, TS, of an aggregate OPU_N payload area from the Tributary Slots, TS, provided by the deskewed OPU payload areas of the Nx independent Optical Data Units, ODUk; demultiplexing of Optical Data Tributary Units, ODTU, from the aggregate OPU_N payload area; and demapping Lower Order, LO, Optical Data Units, LO ODUk, transmitted as client signals from the Optical Data Tributary Units, ODTU.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)305-4700.
/HANH PHAN/Primary Examiner, Art Unit 2636